—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 24, 1995, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated for misconduct.
Claimant argues that the Board’s decision denying her unemployment benefits is not supported by substantial evidence in the record. Claimant admitted that she gave her employer last-minute notice of the fact that she would not be at work on the date in question and that she was not there to receive his call despite her prior representation that she had to *797stay home to get her refrigerator repaired. In view of this, we find that substantial evidence supports the Board’s decision (see, Labor Law § 593 [3]; Matter of Miller v Catherwood, 30 AD2d 610).
Cardona, P. J., Mikoll, Crew III, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.